*254ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review brought by Kyleen Bull Chief, Appellant, pro se. The Appellant appealed an Order dated December 22, 2009, which was entered by default. The Order granted custody of the parties’ minor daughter, Ash-lynn Iron Bear, to Alfred Iron Bear, Jr., father. Appellant alleges that she did not attend the hearing on December 16, 2009 for initial child custody because of mistaken hearing time. Further, she alleges that her legal counsel attended the hearing, but did not present her case.
An Initial Custody Order by Default Judgment was entered by the Court. The order states that ... “this Order shall remain in full force and effect until such time as this Court vacates and/or amends or brings this matter to a legal conclusion”.
Upon review of the Court file, the Order and Pleadings herein, this Court makes the following findings and Order:
1. There is no record of issues to appeal by Appellant, since judgment was entered by default The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence. Title II CCOJ Section 202. We find that the Order entered herein was a default order, so that the Court made its determination on the basis of evidence available to the Court
2. Further, the Order apparently is not a final order, since it is presented as an initial child custody order, and is to remain in full force and effect until such time as this Court vacates and/or amends or brings this matter to a legal conclusion.
The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court. Title II CCOJ Section 202.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review be, and the same is hereby denied.
2. The Court’s judgment and order is affirmed.